Citation Nr: 0329110	
Decision Date: 10/27/03    Archive Date: 11/05/03	

DOCKET NO.  00-09 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peroneal tendinitis 
of the right leg. 

2.  Entitlement to an increased initial rating for capsulitis 
and tendinitis of the left shoulder, status post anterior 
capsular shift, currently evaluated as 20 percent disabling.   

3.  Entitlement to an increased initial rating for myositis 
of the lumbar spine, status post herniated nucleus pulposus, 
with degenerative changes, currently evaluated as 40 percent 
disabling. 

4.  Entitlement to an increased rating for internal 
derangement of the left knee, status post arthroscopy and 
resection of the medial plica, currently evaluated as 
10 percent disabling.   

5.  Entitlement to an increased initial (compensable) rating 
for arthritis of the left knee.   

6.  Entitlement to an effective date prior to November 16, 
1998, for the grant of service connection for capsulitis and 
tendinitis of the left shoulder, status post anterior 
capsular shift; myositis of the lumbar spine, status post 
herniated nucleus pulposus with degenerative changes; 
internal derangement of the left knee, status post 
arthroscopy and resection of the medial plica; and 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1990 to November 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1999 and December 2001 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development and to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected capsulitis and tendinitis of 
the left shoulder, status post anterior 
capsular shift; myositis of the lumbar 
spine, status post herniated nucleus 
pulposus with degenerative changes; and 
internal derangement of the left knee, 
status post arthroscopy and resection of 
the medial plica and arthritis.  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected left shoulder, low 
back, and left knee disabilities, 
including whether the lumbar spine 
disability results in incapacitating 
episodes and, if so, the frequency and 
duration of such episodes, as well as 
setting forth in degrees of excursion any 
limitation of motion of the left 
shoulder, lumbar spine, and left knee.  
The examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected left shoulder, lumbar spine, 
and left knee could significantly limit 
the functional ability of the left 
shoulder, lumbar spine, and left knee 
during flare-ups, or when the left 
shoulder, lumbar spine, and left knee are 
used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected left 
shoulder, low back and left knee, the 
left shoulder, low back, or left knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  The examiner is 
also requested to determine the existence 
and etiology of any currently manifested 
peroneal tendinitis of the right leg.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested peroneal tendinitis of the 
right leg existed during the veteran's 
active service or is related to his 
active service.  If any currently 
manifested peroneal tendinitis of the 
right leg cannot be medically linked or 
attributed to the veteran's active 
service on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
appropriate consideration of changes to 
rating criteria relating to evaluation of 
backs.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002), effective Sept. 23, 
2002; 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003), effective Sept. 26, 2003.  If any 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes the previously cited new rating 
criteria regarding evaluations of the 
back, and be afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



